UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:April 23, 2012 FIRSTBANK CORPORATION (Exact Name of Registrant as Specified in Charter) Michigan 000-14209 38-2633910 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (989) 463-3131 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Section 8.01Other Events On April 23, 2012, Firstbank Corporation issued a press release announcing a $0.01 per share quarterly dividend which will be paid June 14, 2012 to common stock shareholders of record as of May 25, 2012. Section 9.01Financial Statements and Exhibits (c)Exhibit 99.1Press Release dated April 23, 2012, regarding dividend. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTBANK CORPORATION (Registrant) Dated:April 23, 2012 By: /s/Samuel G. Stone Samuel G. Stone Executive Vice President and CFO 3
